DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to RCE filed on 8/2/2022. Claims 1, 4, 5, 8, and 15 have been amended. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
	Applicant’s arguments against the prior art rejections of Wu with respect to claims 4 and 5 have been fully considered and are persuasive. These prior art rejections are withdrawn.

Applicant’s arguments against cited the prior art Wu with respect to claims 1, 8, and 15 have been fully considered but are not deemed to be persuasive.

	On page 11 of the remarks, applicant contends “the claims instead recite a counter that is incremented only when the location of the edge is at the center (or crosses over the center) of the spread width”. In response, it is noted that Wu discloses in Fig 3, Fig 4, par. [0029] that counter 520 outputs the number of leading times 521 and the number of lagging times 522. As shown in Fig 3 and disclosed in par. [0024]: “if the event A equals to the event B, the offset is zero. If the event A is larger than the event B, the average position of the rising edge of the spread spectrum clock leads the rising edge of the original clock. Otherwise, if the event A is smaller than the event B, the average position of the rising edge of the spread spectrum clock lags behind the rising edge of the original clock”. According to this disclosure, it is clear that the spread spectrum clock leads or lags behind the original clock with respect to the center point of the spectrum clock. The number of times the rising edge of the spread spectrum leads or lags behind is counted by the counter 520. Furthermore, the rising edge has to be at the central point each time in order to lead or lag behind, which again is counted by the counter 520. Accordingly, Wu discloses both a counter that is incremented only when the location of the edge is at the center of the spread width, or crosses over the center of the spread width. The prior art rejections in view of Wu is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), hereinafter “Wu”, in view of Liu et al. (7389095, patented Jun. 17, 2008), hereinafter “Liu”.

Regarding independent claim 1, Wu discloses:
A method of on-chip spread spectrum characterization (see Wu, par. [0008]: provide an offset controllable spread spectrum clock generator apparatus, to adjust the offset of the spread spectrum clock signal), the method comprising:
obtaining, from a skitter circuit, skitter data comprising a spread width corresponding to an amplitude of a spread of a spread spectrum clock signal (see Wu, Fig 3, Fig 4 item 410, par. [0023]: spread spectrum clock signal output from the SSCG along the time axis. The distribution area SR of the rising edge of the spread spectrum clock signal is the spread spectrum range, and the average position of the rising edge falls at the center point of the distribution area SR); 
setting an offset pointer to a center of the spread width corresponding to the amplitude of the spread (see Wu, Fig 3, par. [0024]: As shown in FIG. 3, the time difference between the rising edge of the original clock and the average position of the rising edge of the spread spectrum clock offset is defined as øoffset. The event of the rising edge of the spread spectrum clock on the left of the rising edge of the original clock (i.e., leading the rising edge of the original clock in time) is defined as the event A. The event of the rising edge of the spread spectrum clock on the right of the rising edge of the original clock (i.e., lagging behind the rising edge of the original clock in time) is defined as event B. The offset can be controlled according to the proportional relationship between the events A and B); 
retrieving, for each of a number of reference clock cycles (see Wu, Fig 3 and Fig 4, par. [0027]: The control unit 430 samples and makes a statistical analysis of the second spread spectrum clock signal CLKout according to the timing of the original clock signal CLKin), edge data indicating a location, within the spread width, of an edge of the spread spectrum during the reference clock cycle (see Wu, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B); otherwise, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)); 
incrementing, using the edge data, an offset counter once for each time the edge of the spread spectrum crosses the center of the spread width (see Wu, Fig 3, Fig 4, par. [0029]: The sampler unit 510 samples the spread spectrum clock signal CLKout according to the timing of the original clock signal CLKin, and outputs the sample result 511.  The counter 520 is coupled to the sampler unit 510.  The counter 520 makes a statistical analysis of the sample result 511 of the sampler unit 510, and outputs the number of leading times 521 and the number of lagging times 522 accordingly.  The number of lagging times 522 represents the number of times that the spread spectrum clock signal CLKout lagged behind the original clock signal CLKin (i.e., the event B).  The number of leading times 521 represents the times that the spread spectrum clock signal CLKout leaded the original clock signal CLK.sub.in (i.e., the event A), and see par. [0024]: if the event A equals to the event B, the offset is zero. If the event A is larger than the event B, the average position of the rising edge of the spread spectrum clock leads the rising edge of the original clock. Otherwise, if the event A is smaller than the event B, the average position of the rising edge of the spread spectrum clock lags behind the rising edge of the original clock); and …

Wu does not disclose:
… calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles.

However, Liu discloses:
… calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles (see Liu, Fig 4 item 408, Col 8 lines 25-29: if 44 MHz is fed into phase modulator 408, then a variable frequency is generated at output terminal 430 that varies by about a multiple of the fixed frequency, such as 528 MHz (e.g., 44 MHz*12), and see Fig 4 item 410, Col 8 lines 48-53: when phase-offset controller sets X+1 to 13 (e.g., X is 12), then the feedback frequency on path 427 is less (e.g., 528 MHz/13 .apprxeq.40.6 MHz) than the fixed clock of 44 MHz.  PFD 420 will detect the difference and will increase the value for the variable frequency clock signal, and see Col 9 lines 9-26: Zero DC signal generator 440 is programmable such that the minimum frequency is controlled by a "min" input 450, the maximum frequency is controlled by a "max" input 452, and a first step size is set by "Step 1 size" input 454.  The first step size determines the slope of the input modulation signal and determines which of the discrete frequencies will be used in spectrum spreading.  Zero DC signal generator 400 is a programmable up-down counter.  The input modulation signal can be represented by, for example, 10 bits.  For each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency).

Wu and Liu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu as described above, with the feature of generating a variable frequency that varies by about a multiple of the fixed frequency, in which a phase-offset controller sets X+1 to 13 (e.g., X is 12) to result in a feedback frequency on path 427 being less (e.g., 528 MHz/13 .apprxeq.40.6 MHz) than the fixed clock of 44 MHz and this  difference is detected and the value for the variable frequency clock signal in increased, where a zero DC signal generator 440 is programmable such that the minimum frequency is controlled by a "min" input 450, the maximum frequency is controlled by a "max" input 452, and a first step size is set by "Step 1 size" input 454 which determines the slope of the input modulation signal and determines which of the discrete frequencies will be used in spectrum spreading, the zero DC signal generator 400 is a programmable up-down counter, and where for each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency as disclosed by Liu (i.e., the teaching of Lee, in which a variable frequency is generated based on an up-down counter incremented or decremented for each cycle of a fixed clock by a step size that determines the discrete frequencies to be used in spectrum spreading, is modifying Wu such that Wu’s counter 520 can calculate a frequency of Wu’s spread spectrum clock signal using the number of leading times 521 and the number of lagging times 522 with respect to øoffset under original clock of Fig 3), with the motivation of exchanging digitized communications data via a high-speed digital link while producing reduced electromagnetic interference, as disclosed by Liu in Col 1 lines 18-22.

Regarding claim 6, the combination of Wu and Liu further discloses wherein retrieving, for each of the number of reference clock cycles, the edge data indicating the location, within the spread width, of the edge of the spread spectrum during the reference clock cycle comprises one selected from a group consisting of:
retrieving, for each of the number of reference clock cycles, rising edge data indicating the location, within the spread width, of only the rising edge of the spread spectrum during the reference clock cycle (see Wu, Fig. 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)); and 
retrieving, for each of the number of reference clock cycles, falling edge data indicating the location, within the spread width, of only the falling edge of the spread spectrum during the reference clock cycle (see Wu, Fig. 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B)).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), and further in view of Hsu (20140159787, pub. Jun. 12, 2014), hereinafter “Hsu”.

Regarding claim 2, the combination of Wu and Liu all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Wu and Liu does not disclose:
 comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum; and 
adjusting a frequency setting of the PLL in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL.

However, Hsu discloses:
comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum (see Hsu, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof. The frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114).  Therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100); and 
adjusting a frequency setting of the PLL in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL (see Hus, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100. The compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof).

Wu, Liu, and Hsu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu and Liu, with the feature in which the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100, the frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114), and therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100, and the compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof as disclosed by Hsu, with the motivation of providing a frequency compensation to reduce the frequency shift of an output frequency signal, as disclosed by Hsu in par. [0007].

Regarding claim 3, the combination of Wu and Liu all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Wu and Liu does not disclose:
 comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum; and 
generating an alert in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL.

However, Hsu discloses:
comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum (see Hsu, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof. The frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114).  Therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100); and 
generating an alert in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL (see Hus, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100. The compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof).

Wu, Liu, and Hsu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu and Liu, with the feature in which the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100, the frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114), and therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100, and the compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof as disclosed by Hsu, with the motivation of providing a frequency compensation to reduce the frequency shift of an output frequency signal, as disclosed by Hsu in par. [0007].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), and further in view of Kim et al. (20110169582, pub. Jul. 14, 2011), hereinafter “Kim”.

Regarding claim 7, the combination of Wu and Liu all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Wu and Liu does not disclose wherein the spread spectrum is one selected from a group consisting of a deterministic spread spectrum intentionally added to the spread spectrum clock signal by a phase-locked loop (PLL) and a deterministic jitter unintentionally added to the spread spectrum clock signal by the PLL.

However, Kim discloses wherein the spread spectrum is one selected from a group consisting of a deterministic spread spectrum intentionally added to the spread spectrum clock signal by a phase-locked loop (PLL) and a deterministic jitter unintentionally added to the spread spectrum clock signal by the PLL (see Kim, Fig 3, par. [0051]: the spread spectrum clock generator 300 may include an oscillation circuit 310, a phase lock loop (PLL) 320, and a control circuit 330.  The oscillation circuit 310 may receive a first spread spectrum clock signal SSC1 to output an average frequency signal DCO_OUT corresponding to an average frequency of the first spread spectrum clock signal SSC1.  The phase lock loop 320 may receive the average frequency signal DCO_OUT to output a second spread spectrum clock signal SSC2).

Wu, Liu, and Kim are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu and Liu, with the feature in which the spread spectrum clock generator 300 may include an oscillation circuit 310, a phase lock loop (PLL) 320, and a control circuit 330, the oscillation circuit 310 may receive a first spread spectrum clock signal SSC1 to output an average frequency signal DCO_OUT corresponding to an average frequency of the first spread spectrum clock signal SSC1, and the phase lock loop 320 may receive the average frequency signal DCO_OUT to output a second spread spectrum clock signal SSC2 as disclosed by Kim, with the motivation to reduce/prevent the limitations described in par. [0108], as disclosed by Kim in par. [0109].

Claims 8, 11, 13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), and further in view of Giust (8473233, patented Jun. 25, 2013), hereinafter “Giust”.

Regarding independent claim 8, Wu discloses:
… obtaining, from a skitter circuit, skitter data comprising a spread width corresponding to an amplitude of a spread of a spread spectrum clock signal (see Wu, Fig 3, Fig 4 item 410, par. [0023]: spread spectrum clock signal output from the SSCG along the time axis. The distribution area SR of the rising edge of the spread spectrum clock signal is the spread spectrum range, and the average position of the rising edge falls at the center point of the distribution area SR); 
setting an offset pointer to a center of the spread width corresponding to the amplitude of the spread (see Wu, Fig 3, par. [0024]: As shown in FIG. 3, the time difference between the rising edge of the original clock and the average position of the rising edge of the spread spectrum clock offset is defined as øoffset. The event of the rising edge of the spread spectrum clock on the left of the rising edge of the original clock (i.e., leading the rising edge of the original clock in time) is defined as the event A. The event of the rising edge of the spread spectrum clock on the right of the rising edge of the original clock (i.e., lagging behind the rising edge of the original clock in time) is defined as event B. The offset can be controlled according to the proportional relationship between the events A and B); 
retrieving, for each of a number of reference clock cycles (see Wu, Fig 3 and Fig 4, par. [0027]: The control unit 430 samples and makes a statistical analysis of the second spread spectrum clock signal CLKout according to the timing of the original clock signal CLKin), edge data indicating a location, within the spread width, of an edge of the spread spectrum during the reference clock cycle (see Wu, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B); otherwise, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)); 
incrementing, using the edge data, an offset counter once for each time the edge of the spread spectrum crosses the center of the spread width (see Wu, Fig 3, Fig 4, par. [0029]: The sampler unit 510 samples the spread spectrum clock signal CLKout according to the timing of the original clock signal CLKin, and outputs the sample result 511.  The counter 520 is coupled to the sampler unit 510.  The counter 520 makes a statistical analysis of the sample result 511 of the sampler unit 510, and outputs the number of leading times 521 and the number of lagging times 522 accordingly.  The number of lagging times 522 represents the number of times that the spread spectrum clock signal CLKout lagged behind the original clock signal CLKin (i.e., the event B).  The number of leading times 521 represents the times that the spread spectrum clock signal CLKout leaded the original clock signal CLK.sub.in (i.e., the event A), and see par. [0024]: if the event A equals to the event B, the offset is zero. If the event A is larger than the event B, the average position of the rising edge of the spread spectrum clock leads the rising edge of the original clock. Otherwise, if the event A is smaller than the event B, the average position of the rising edge of the spread spectrum clock lags behind the rising edge of the original clock); and …

Wu does not disclose:
An integrated circuit for on-chip spread spectrum characterization, the integrated circuit configured to carry out the steps of: …
… calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles.

However, Liu discloses:
… calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles (see Liu, Fig 4 item 408, Col 8 lines 25-29: if 44 MHz is fed into phase modulator 408, then a variable frequency is generated at output terminal 430 that varies by about a multiple of the fixed frequency, such as 528 MHz (e.g., 44 MHz*12), and see Fig 4 item 410, Col 8 lines 48-53: when phase-offset controller sets X+1 to 13 (e.g., X is 12), then the feedback frequency on path 427 is less (e.g., 528 MHz/13 .apprxeq.40.6 MHz) than the fixed clock of 44 MHz.  PFD 420 will detect the difference and will increase the value for the variable frequency clock signal, and see Col 9 lines 9-26: Zero DC signal generator 440 is programmable such that the minimum frequency is controlled by a "min" input 450, the maximum frequency is controlled by a "max" input 452, and a first step size is set by "Step 1 size" input 454.  The first step size determines the slope of the input modulation signal and determines which of the discrete frequencies will be used in spectrum spreading.  Zero DC signal generator 400 is a programmable up-down counter.  The input modulation signal can be represented by, for example, 10 bits.  For each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency).

Wu and Liu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu as described above, with the feature of generating a variable frequency that varies by about a multiple of the fixed frequency, in which a phase-offset controller sets X+1 to 13 (e.g., X is 12) to result in a feedback frequency on path 427 being less (e.g., 528 MHz/13 .apprxeq.40.6 MHz) than the fixed clock of 44 MHz and this  difference is detected and the value for the variable frequency clock signal in increased, where a zero DC signal generator 440 is programmable such that the minimum frequency is controlled by a "min" input 450, the maximum frequency is controlled by a "max" input 452, and a first step size is set by "Step 1 size" input 454 which determines the slope of the input modulation signal and determines which of the discrete frequencies will be used in spectrum spreading, the zero DC signal generator 400 is a programmable up-down counter, and where for each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency as disclosed by Liu (i.e., the teaching of Lee, in which a variable frequency is generated based on an up-down counter incremented or decremented for each cycle of a fixed clock by a step size that determines the discrete frequencies to be used in spectrum spreading, is modifying Wu such that Wu’s counter 520 can calculate a frequency of Wu’s spread spectrum clock signal using the number of leading times 521 and the number of lagging times 522 with respect to øoffset under original clock of Fig 3), with the motivation of exchanging digitized communications data via a high-speed digital link while producing reduced electromagnetic interference, as disclosed by Liu in Col 1 lines 18-22.

The combination of Wu and Liu does not disclose:
An integrated circuit for on-chip spread spectrum characterization, the integrated circuit configured to carry out the steps of: …

However, Giust discloses:
An integrated circuit for on-chip spread spectrum characterization, the integrated circuit configured to carry out the steps of (see Giust, Col 3 lines 29-42: the following clock timing sources normally output at least one clock timing signal: spread-spectrum clock integrated circuit (IC)): …

Wu, Liu, and Giust are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu as described above, with the feature of a spread-spectrum clock integrated circuit (IC) as disclosed by Giust, with the motivation to minimize EMI emissions, as disclosed by Giust in Col 3 lines 25-28.

Regarding claim 11, the combination of Wu, Liu, and Giust further discloses wherein the edge data is retrieved from the skitter circuit for a single clock cycle (see Wu, Fig 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B); otherwise, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)).

Regarding claim 13, the combination of Wu, Liu, and Giust further discloses wherein retrieving, for each of the number of reference clock cycles, the edge data indicating the location, within the spread width, of the edge of the spread spectrum during the reference clock cycle comprises one selected from a group consisting of:
retrieving, for each of the number of reference clock cycles, rising edge data indicating the location, within the spread width, of only the rising edge of the spread spectrum during the reference clock cycle (see Wu, Fig. 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)); and 
retrieving, for each of the number of reference clock cycles, falling edge data indicating the location, within the spread width, of only the falling edge of the spread spectrum during the reference clock cycle (see Wu, Fig. 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B)).

Regarding independent claim 15, Wu discloses:
… obtaining, from a skitter circuit, skitter data comprising a spread width corresponding to an amplitude of a spread of a spread spectrum clock signal (see Wu, Fig 3, Fig 4 item 410, par. [0023]: spread spectrum clock signal output from the SSCG along the time axis. The distribution area SR of the rising edge of the spread spectrum clock signal is the spread spectrum range, and the average position of the rising edge falls at the center point of the distribution area SR); 
setting an offset pointer to a center of the spread width corresponding to the amplitude of the spread (see Wu, Fig 3, par. [0024]: As shown in FIG. 3, the time difference between the rising edge of the original clock and the average position of the rising edge of the spread spectrum clock offset is defined as øoffset. The event of the rising edge of the spread spectrum clock on the left of the rising edge of the original clock (i.e., leading the rising edge of the original clock in time) is defined as the event A. The event of the rising edge of the spread spectrum clock on the right of the rising edge of the original clock (i.e., lagging behind the rising edge of the original clock in time) is defined as event B. The offset can be controlled according to the proportional relationship between the events A and B); 
retrieving, for each of a number of reference clock cycles (see Wu, Fig 3 and Fig 4, par. [0027]: The control unit 430 samples and makes a statistical analysis of the second spread spectrum clock signal CLKout according to the timing of the original clock signal CLKin), edge data indicating a location, within the spread width, of an edge of the spread spectrum during the reference clock cycle (see Wu, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B); otherwise, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)); 
incrementing, using the edge data, an offset counter once for each time the edge of the spread spectrum is located at the center of the spread width (see Wu, Fig 3, Fig 4, par. [0029]: The sampler unit 510 samples the spread spectrum clock signal CLKout according to the timing of the original clock signal CLKin, and outputs the sample result 511.  The counter 520 is coupled to the sampler unit 510.  The counter 520 makes a statistical analysis of the sample result 511 of the sampler unit 510, and outputs the number of leading times 521 and the number of lagging times 522 accordingly.  The number of lagging times 522 represents the number of times that the spread spectrum clock signal CLKout lagged behind the original clock signal CLKin (i.e., the event B).  The number of leading times 521 represents the times that the spread spectrum clock signal CLKout leaded the original clock signal CLK.sub.in (i.e., the event A), and see par. [0024]: if the event A equals to the event B, the offset is zero. If the event A is larger than the event B, the average position of the rising edge of the spread spectrum clock leads the rising edge of the original clock. Otherwise, if the event A is smaller than the event B, the average position of the rising edge of the spread spectrum clock lags behind the rising edge of the original clock); and …

Wu does not disclose:
A computer program product for on-chip spread spectrum characterization, the computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: …
… calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles.

However, Liu discloses:
… calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles (see Liu, Fig 4 item 408, Col 8 lines 25-29: if 44 MHz is fed into phase modulator 408, then a variable frequency is generated at output terminal 430 that varies by about a multiple of the fixed frequency, such as 528 MHz (e.g., 44 MHz*12), and see Fig 4 item 410, Col 8 lines 48-53: when phase-offset controller sets X+1 to 13 (e.g., X is 12), then the feedback frequency on path 427 is less (e.g., 528 MHz/13 .apprxeq.40.6 MHz) than the fixed clock of 44 MHz.  PFD 420 will detect the difference and will increase the value for the variable frequency clock signal, and see Col 9 lines 9-26: Zero DC signal generator 440 is programmable such that the minimum frequency is controlled by a "min" input 450, the maximum frequency is controlled by a "max" input 452, and a first step size is set by "Step 1 size" input 454.  The first step size determines the slope of the input modulation signal and determines which of the discrete frequencies will be used in spectrum spreading.  Zero DC signal generator 400 is a programmable up-down counter.  The input modulation signal can be represented by, for example, 10 bits.  For each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency).

Wu and Liu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu as described above, with the feature of generating a variable frequency that varies by about a multiple of the fixed frequency, in which a phase-offset controller sets X+1 to 13 (e.g., X is 12) to result in a feedback frequency on path 427 being less (e.g., 528 MHz/13 .apprxeq.40.6 MHz) than the fixed clock of 44 MHz and this  difference is detected and the value for the variable frequency clock signal in increased, where a zero DC signal generator 440 is programmable such that the minimum frequency is controlled by a "min" input 450, the maximum frequency is controlled by a "max" input 452, and a first step size is set by "Step 1 size" input 454 which determines the slope of the input modulation signal and determines which of the discrete frequencies will be used in spectrum spreading, the zero DC signal generator 400 is a programmable up-down counter, and where for each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency as disclosed by Liu (i.e., the teaching of Lee, in which a variable frequency is generated based on an up-down counter incremented or decremented for each cycle of a fixed clock by a step size that determines the discrete frequencies to be used in spectrum spreading, is modifying Wu such that Wu’s counter 520 can calculate a frequency of Wu’s spread spectrum clock signal using the number of leading times 521 and the number of lagging times 522 with respect to øoffset under original clock of Fig 3), with the motivation of exchanging digitized communications data via a high-speed digital link while producing reduced electromagnetic interference, as disclosed by Liu in Col 1 lines 18-22.

The combination of Wu and Liu does not disclose:
A computer program product for on-chip spread spectrum characterization, the computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: …

However, Giust discloses:
A computer program product for on-chip spread spectrum characterization, the computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of (see Giust, Col 23 lines 41-45: Certain embodiments may be implemented using a programmed processor executing programming instructions that in certain instances are broadly described above in flow chart form that can be stored on any suitable electronic or computer readable storage medium): …

Wu, Liu, and Giust are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu as described above, with the feature of being implemented using a programmed processor executing programming instructions that can be stored on any suitable electronic or computer readable storage medium as disclosed by Giust, with the motivation to minimize EMI emissions, as disclosed by Giust in Col 3 lines 25-28.

Regarding claim 18, the combination of Wu, Liu, and Giust further discloses wherein the edge data is retrieved from the skitter circuit for a single clock cycle (see Wu, Fig 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B); otherwise, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)).

Regarding claim 20, the combination of Wu, Liu, and Giust further discloses wherein retrieving, for each of the number of reference clock cycles, the edge data indicating the location, within the spread width, of the edge of the spread spectrum during the reference clock cycle comprises one selected from a group consisting of:
retrieving, for each of the number of reference clock cycles, rising edge data indicating the location, within the spread width, of only the rising edge of the spread spectrum during the reference clock cycle (see Wu, Fig. 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a high level, it means that the spread spectrum clock signal CLKout leads the original clock signal CLKin in time (i.e., the event A)); and 
retrieving, for each of the number of reference clock cycles, falling edge data indicating the location, within the spread width, of only the falling edge of the spread spectrum during the reference clock cycle (see Wu, Fig. 3, par. [0027]: when the control unit 430 samples the spread spectrum clock signal CLKout according to the timing of the rising edge of the original clock signal CLKin, if the sample result is of a low level, it means that the spread spectrum clock signal CLKout lags behind the original clock signal CLKin in time (i.e., the event B)).

Claims 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), further in view of Giust (8473233, patented Jun. 25, 2013), and further in view of Hsu (20140159787, pub. Jun. 12, 2014), hereinafter “Hsu”.

Regarding claim 9, the combination of Wu, Liu, and Giust all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Wu, Liu, and Giust does not disclose:
 comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum; and 
adjusting a frequency setting of the PLL in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL.

However, Hsu discloses:
comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum (see Hsu, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof. The frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114).  Therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100); and 
adjusting a frequency setting of the PLL in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL (see Hus, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100. The compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof).

Wu, Liu, Giust, and Hsu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu, Liu, and Giust, with the feature in which the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100, the frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114), and therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100, and the compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof as disclosed by Hsu, with the motivation of providing a frequency compensation to reduce the frequency shift of an output frequency signal, as disclosed by Hsu in par. [0007].

Regarding claim 10, the combination of Wu, Liu, and Giust all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Wu, Liu, and Giust does not disclose:
 comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum; and 
generating an alert in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL.

However, Hsu discloses:
comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum (see Hsu, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof. The frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114).  Therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100); and 
generating an alert in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL (see Hus, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100. The compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof).

Wu, Liu, Giust, and Hsu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu, Liu, and Giust, with the feature in which the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100, the frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114), and therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100, and the compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof as disclosed by Hsu, with the motivation of providing a frequency compensation to reduce the frequency shift of an output frequency signal, as disclosed by Hsu in par. [0007].

Regarding claim 16, the combination of Wu, Liu, and Giust all the claimed limitations as set forth in the rejection of claim 15 above.

The combination of Wu, Liu, and Giust does not disclose:
 comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum; and 
adjusting a frequency setting of the PLL in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL.

However, Hsu discloses:
comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum (see Hsu, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof. The frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114).  Therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100); and 
adjusting a frequency setting of the PLL in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL (see Hus, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100. The compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof).

Wu, Liu, Giust, and Hsu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu, Liu, and Giust, with the feature in which the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100, the frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114), and therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100, and the compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof as disclosed by Hsu, with the motivation of providing a frequency compensation to reduce the frequency shift of an output frequency signal, as disclosed by Hsu in par. [0007].

Regarding claim 17, the combination of Wu, Liu, and Giust all the claimed limitations as set forth in the rejection of claim 15 above.

The combination of Wu, Liu, and Giust does not disclose:
 comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum; and 
generating an alert in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL.

However, Hsu discloses:
comparing the frequency of the spread spectrum to a targeted spread spectrum frequency of a phase-locked loop (PLL) generating the spread spectrum (see Hsu, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof. The frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114).  Therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100); and 
generating an alert in response to determining that the frequency of the spread spectrum does not match the targeted spread spectrum frequency of the PLL (see Hus, Fig 3, par. [0022]: the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100. The compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof).

Wu, Liu, Giust, and Hsu are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu, Liu, and Giust, with the feature in which the frequency comparator 300 compares the reference signal Sin with the output frequency signal Sof and adds the comparing result to the triangle-wave signal Stw used for the spread spectrum in order to adjust the output frequency signal Sof of the frequency synthesizer 100, the frequency comparator 300, the adder 202 and the frequency synthesizer 100 forma loop which includes the phase-locked loop of the frequency synthesizer 100 (composed of the phase detector 106, the loop filter 108, the voltage controlled oscillator 110, the second frequency divider 112 and the third frequency divider 114), and therefore, the compensation signal Scomp generated by the frequency comparator 300 can be fed back to the phase-locked loop of the frequency synthesizer 100, and the compensating result of the frequency comparator 300 further affects the output frequency signal Sof when the frequency synthesizer 100 generates the output frequency signal Sof as disclosed by Hsu, with the motivation of providing a frequency compensation to reduce the frequency shift of an output frequency signal, as disclosed by Hsu in par. [0007].

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), further in view of Giust (8473233, patented Jun. 25, 2013), and further in view of Nishijima (20170033707, pub. Feb. 2, 2017), hereinafter “Nishijima”.

Regarding claim 12, the combination of Wu, Liu, and Giust all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Wu, Liu, and Giust does not disclose wherein incrementing the offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer comprises eliminating random jitter using hysteresis protection on the offset counter.

However, Nishijima discloses wherein incrementing the offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer comprises eliminating random jitter using hysteresis protection on the offset counter (see Nishijima, par. [0061]: the frequency of the pulse signal outputted via the hysteresis comparator is provided with periodical jitter having a certain width.  This control on the oscillation frequency is jitter control on the switching frequency for driving the MOSFET 17.  By performing this jitter control, the frequency of the EMI noise that occurs when the MOSFET 17 performs switching is diffused, and the EMI noise is accordingly reduced).

Wu, Liu, Giust, and Nishijima are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu, Liu, and Giust, with the feature in which the frequency of the pulse signal outputted via the hysteresis comparator is provided with periodical jitter having a certain width, and this control on the oscillation frequency is jitter control on the switching frequency for driving the MOSFET 17, where by performing this jitter control, the frequency of the EMI noise that occurs when the MOSFET 17 performs switching is diffused, and the EMI noise is accordingly reduced as disclosed by Nishijima, with the motivation to reduce EMI noise, as disclosed by Nishijima in par. [0061].

Regarding claim 19, the combination of Wu, Liu, and Giust all the claimed limitations as set forth in the rejection of claim 15 above.

The combination of Wu, Liu, and Giust does not disclose wherein incrementing the offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer comprises eliminating random jitter using hysteresis protection on the offset counter.

However, Nishijima discloses wherein incrementing the offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer comprises eliminating random jitter using hysteresis protection on the offset counter (see Nishijima, par. [0061]: the frequency of the pulse signal outputted via the hysteresis comparator is provided with periodical jitter having a certain width.  This control on the oscillation frequency is jitter control on the switching frequency for driving the MOSFET 17.  By performing this jitter control, the frequency of the EMI noise that occurs when the MOSFET 17 performs switching is diffused, and the EMI noise is accordingly reduced).

Wu, Liu, Giust, and Nishijima are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu, Liu, and Giust, with the feature in which the frequency of the pulse signal outputted via the hysteresis comparator is provided with periodical jitter having a certain width, and this control on the oscillation frequency is jitter control on the switching frequency for driving the MOSFET 17, where by performing this jitter control, the frequency of the EMI noise that occurs when the MOSFET 17 performs switching is diffused, and the EMI noise is accordingly reduced as disclosed by Nishijima, with the motivation to reduce EMI noise, as disclosed by Nishijima in par. [0061].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), further in view of Giust (8473233, patented Jun. 25, 2013), and further in view of Kim et al. (20110169582, pub. Jul. 14, 2011), hereinafter “Kim”.

Regarding claim 14, the combination of Wu, Liu, and Giust all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Wu, Liu, and Giust does not disclose wherein the spread spectrum is one selected from a group consisting of a deterministic spread spectrum intentionally added to the spread spectrum clock signal by a phase-locked loop (PLL) and a deterministic jitter unintentionally added to the spread spectrum clock signal by the PLL.

However, Kim discloses wherein the spread spectrum is one selected from a group consisting of a deterministic spread spectrum intentionally added to the spread spectrum clock signal by a phase-locked loop (PLL) and a deterministic jitter unintentionally added to the spread spectrum clock signal by the PLL (see Kim, Fig 3, par. [0051]: the spread spectrum clock generator 300 may include an oscillation circuit 310, a phase lock loop (PLL) 320, and a control circuit 330.  The oscillation circuit 310 may receive a first spread spectrum clock signal SSC1 to output an average frequency signal DCO_OUT corresponding to an average frequency of the first spread spectrum clock signal SSC1.  The phase lock loop 320 may receive the average frequency signal DCO_OUT to output a second spread spectrum clock signal SSC2).

Wu, Liu, Giust, and Kim are analogous arts, because they are about spread spectrums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wu, Liu, and Giust, with the feature in which the spread spectrum clock generator 300 may include an oscillation circuit 310, a phase lock loop (PLL) 320, and a control circuit 330, the oscillation circuit 310 may receive a first spread spectrum clock signal SSC1 to output an average frequency signal DCO_OUT corresponding to an average frequency of the first spread spectrum clock signal SSC1, and the phase lock loop 320 may receive the average frequency signal DCO_OUT to output a second spread spectrum clock signal SSC2 as disclosed by Kim, with the motivation to reduce/prevent the limitations described in par. [0108], as disclosed by Kim in par. [0109].

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111